Name: Commission Regulation (EU) NoÃ 249/2011 of 14Ã March 2011 adopting the specifications of the 2012 ad hoc module on transition from work to retirement provided for by Council Regulation (EC) NoÃ 577/98 Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  employment;  labour market;  personnel management and staff remuneration
 Date Published: nan

 15.3.2011 EN Official Journal of the European Union L 67/18 COMMISSION REGULATION (EU) No 249/2011 of 14 March 2011 adopting the specifications of the 2012 ad hoc module on transition from work to retirement provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) There is a need for a comprehensive and comparable set of data on the transition from work to retirement in order to monitor progress towards the common objectives of the Europe 2020 Strategy and of the open method of coordination in the area of social protection and social inclusion. Both processes identify promotion of active ageing and prolongation of working life as priorities for action, in particular under guideline 7 of the Europe 2020 Integrated Guidelines (Increasing labour market participation and reducing structural unemployment) and under the objective of adequate and sustainable pensions adopted by the European Council in March 2006 on the basis of the Commission communication Working together, working better: A new framework for the open coordination of social protection and inclusion policies in the European Union. (2) Decision No 1672/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community Programme for Employment and Social Solidarity  Progress (2) supports the implementation of the European Employment Strategy. This programme financially supports the implementation of the objectives of the European Union in the fields of employment and social affairs from 1 January 2007 to 31 December 2013. In the field of pensions the programme provides for policy analysis, statistical information and advice. (3) Commission Regulation (EC) No 365/2008 of 23 April 2008 adopting the programme of ad hoc modules, covering the years 2010, 2011 and 2012, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (3) includes an ad hoc module on transition from work to retirement. The list of variables for this module should be defined. (4) Reference should be made to Article 12(3) of Regulation (EC) No 223/2009 (4) of the European Parliament and of the Council on quality reporting and Commission Recommendation 2009/498/EC (5) on the report structure. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The detailed list of variables for the 2012 ad hoc module on transition from work to retirement to be added to the labour force sample survey shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 77, 14.3.1998, p. 3. (2) OJ L 315, 15.11.2006, p. 1. (3) OJ L 112, 24.4.2008, p. 22. (4) OJ L 87, 31.3.2009, p. 164. (5) OJ L 168, 30.6.2009, p. 50. ANNEX LABOUR FORCE SURVEY Specifications of the 2012 ad hoc module on transition from work to retirement 1. Member States and regions concerned: all. 2. The variables will be coded as follows: (The codes for the variables of the Labour Force Sample Survey in the column Filter refer to Annex III to Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a sub-sample for the collection of data on structural variables and the definition of the reference quarters (1)) Name Column Code Description Filter PENSION 197 Person receives a pension Everybody aged 50-69 and (WSTATOR = 1, 2 or (WSTATOR = 3, 5 and (YEARPR-YEARBIR) > 49)) 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer or does not know PENSTYPE 198-205 Type of pension(s) PENSION = 1 PENSTYP1 1: Yes; 0: No Old-age pension. Statutory scheme PENSTYP2 1: Yes; 0: No Old-age pension. Occupational scheme PENSTYP3 1: Yes; 0: No Old-age pension. Personal scheme PENSTYP4 1: Yes; 0: No Old-age pension. Scheme unknown PENSTYP5 1: Yes; 0: No Unemployment pension PENSTYP6 1: Yes; 0: No Disability pension PENSTYP7 1: Yes; 0: No Survivor's pension PENSTYP8 1: Yes; 0: No Other pension(s) or type of pension unknown 99999999 Not applicable (not included in the filter) EARLYRET 206 Early retirement PENSTYP1 = 1 or PENSTYP2 = 1 or PENSTYP3 = 1 or PENSTYP4 = 1 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer or does not know AGEPENS 207-208 Age at which person first received an old-age pension PENSTYP1 = 1 or PENSTYP2 = 1 or PENSTYP3 = 1 or PENSTYP4 = 1 2 digits 99 Not applicable (not included in the filter) Blank No answer or does not know REASNOT 209 Main reason for not staying longer at work WSTATOR = 3, 5 and SEEKWORK = 3 and PENSION = 1 1 Favourable financial arrangements to leave 2 Lost job and/or could not find a job 3 Had reached the maximum retirement age 4 Had reached eligibility for a pension 5 Other job-related reasons 6 Own health or disability 7 Family or care-related reasons 8 Other 9 Not applicable (not included in the filter) Blank No answer or does not know WORKLONG 210 Wish to stay longer at work WSTATOR = 3, 5 and SEEKWORK = 3 and PENSION = 1 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer or does not know REDUCHRS 211 Person reduced working hours in a move towards full retirement (WSTATOR = 1, 2 and aged 55-69) or (WSTATOR = 3, 5 and SEEKWORK = 3 and PENSION = 1) 1 Yes, before receiving the first old-age pension 2 Yes, since or after receiving the first old-age pension 3 No 9 Not applicable (not included in the filter) Blank No answer or does not know STAYWORK 212 Main reason for staying at work WSTATOR = 1, 2 and PENSION = 1 1 To establish or increase future retirement pension entitlements 2 To provide sufficient personal/household income 3 Combination of 1 and 2 4 Non-financial reasons, e.g. work satisfaction 9 Not applicable (not included in the filter) Blank No answer or does not know PLANSTOP 213 Plans to stop work WSTATOR = 1, 2 and PENSION = 1 1 In up to 1 year 2 In more than 1 year up to 3 years 3 In more than 3 years up to 5 years 4 In more than 5 years up to 10 years 5 More than 10 years 9 Not applicable (not included in the filter) Blank No answer or does not know BUILDPEN 214-217 Pension rights built up so far PENSION = 2, blank or (PENSTYP1 to PENSTYP4 = 0) BUILDPEN1 1: Yes; 0: No Old-age pension. Statutory scheme BUILDPEN2 1: Yes; 0: No Old-age pension. Occupational scheme BUILDPEN3 1: Yes; 0: No Old-age pension. Personal scheme BUILDPEN4 1: Yes; 0: No Old-age pension. Scheme unknown 9999 Not applicable (not included in the filter) CONTWORK 218 Expects to continue working/looking for a job after receiving old-age pension (WSTATOR = 1, 2 or (WSTATOR = 3, 5 and SEEKWORK = 1, 2, 4)) and BUILDPEN  0000, 9999 and PENSION = 2, blank 1 Yes, for financial reasons 2 Yes, for other reasons 3 No, stop immediately when receiving old-age pension 4 No, stop before receiving old-age pension 9 Not applicable (not included in the filter) Blank No answer or does not know 219-224 Weighting factor for the 2012 ad hoc module (optional) Everybody aged 50-69 and (WSTATOR = 1, 2 or (WSTATOR = 3, 5 and (YEARPR-YEARBIR) > 49)) 0000-9999 Columns 219-222 contain whole numbers 00-99 Columns 223-224 contain decimal places (1) OJ L 114, 26.4.2008, p. 57.